 



EXHIBIT 10.4
Retention Bonus Plan
Dobson Communications Corporation (the “Company”) desires to put in place a
Retention Bonus Plan (the “Plan”) that will be designed to provide appropriate
incentives to employees to maintain their employment at the Company from the
signing of a definitive merger agreement through the closing of the transaction
and a short time thereafter. The key concepts driving the Plan will be as
follows.

1.   The Plan shall be capped at an amount not to exceed $19,401,000. Payments
to employees will be on a two tiered basis. 50% of an employee’s retention bonus
will be paid at the closing of the transaction. The remaining 50% of each
employee’s retention bonus will be paid 30 days after closing.   2.   The
driving principles of the Plan will be to ensure that the Company has the
necessary manpower to run the operation of the business and satisfy the terms of
Article 6.1 of the merger agreement. The funds in the Plan will be allocated at
the discretion of the Executive Management of the Company. The Company’s
Executive Management will use appropriate fiscal responsibility in its
allocation of these funds to allow the operation of the business to be conducted
in a usual and customary manner. To the extent that the maximum amount of the
Plan is not necessary to accomplish the goal of the Plan, Executive Management
will use reasonable efforts to expend less than the full amount of the Plan
authorization.   3.   Everett R. Dobson, Steven P. Dussek, and Bruce R.
Knooihuizen will not be eligible for any payments from the Plan.   4.  
Participants will be notified of their retention bonus and the payment procedure
by letter.   5.   Participants will receive payments from the Plan if they are
employed by the Company on each payment date. If an employee is terminated
without cause prior to either payment date, the employee will receive the full
amount of the retention bonus originally offered to him/her. An employee who is
eligible for payment from the Plan and becomes disabled or dies prior to either
payment date will receive the full amount of the anticipated payment.   6.  
Participants will not be eligible for payment under the Plan if, prior to the
vesting date, they voluntarily terminate their employment with the Company or
are terminated for cause.   7.   A payment to any employee will not exceed 200%
of the sum of that employee’s annual salary and bonus.

